On Motion of Mr. John Rutledge Solicitor for the Complainant and on reading the Affidavit of Joseph Perry praying for the matters therein alledged that a Writt of ne exeat Provincia may be issued in this Cause against the Defendant Ordered that the Prayer of the said Petition be granted and that the said Defendant do give Security to the Master of this Court to the amount of £30,000. And it is further ordered That the said Complainants said Solicitor have five Days from the Date hereof to amend his Bill if to him it shall seem fitt.
At a Court of Chancery held in the Council Chamber at Charles town on Friday the 12th of October 1770.
Present, His Honor, the Lieutenant Governor; The honorable Egerton Leigh, John Drayton, John Burn, and Thomas Skottowe, Esquires; William Burrows, Esq., Master.
On Motion of Mr. John Rutledge on reading the Petition of Josiah Smith 2 Executor of the Last Will and Testament of Mr. John Edwards late of Berkley County Gentleman deceased praying the Court to order or decree to direct authorise and impower him to sell and dispose of the residuary personal Estate of the said John Edwards and to place the money arising therefrom (after Payment of the said Testator’s Debts) at Interest upon personal Security without any Risque to the said Petitioner for the Benefit and Advantage of such Persons as by the said Will were intitled to the said residuary *579personal Estate in such shares and Proportions and payable at such Times as they are or may be respectively intitled thereto and to save the said Josiah Smith for so doing The Court taking into Consideration the many and great Inconveniences and Disadvantages that may attend Parties by thus summarily taking up, and decreeing in Cases upon Petitions only; Ordered that the said Petition be dismissed and the said Josiah Smith have Liberty to file a Bill for the Purposes in said Petition mentioned if he shall think proper so to do.
On reading the Petition of Mr. Charles Cotesworth Pinckney 3 attorney at Law praying to be admitted a Solicitor of this Court; Ordered that the Prayer of said Petition be granted and that the name of the said Charles Cotesworth Pinckney be added to the Roll or List of the Solicitors thereof.
Whereas it hath hitherto been usual and customary for the Members of this Court of the Profession of the Law to practise and act as Solicitors and Counsel in Causes before the same whereby the Court hath commonly not only lost the Benefit of their Assistance as Members; but Causes have also been frequently postponed and putt off for want of a sufficient Number to form a Court; to the great Prejudice of Suites; Ordered That for the future no Member of this Court be allowed to solicit Cause therein or otherwise to act as Counsel or Solicitor thereof.4

 Josiah Smith (1731-1826), a descendant of Governor Thomas Smith, was a prosperous merchant who made liberal loans to the Revolutionary government. His interesting diary has been published in the SCHGM, XXXIII and XXXIV.


 Charles Cotesworth Pinckney (1746-1825), son of Chief Justice Charles Pinckney and his remarkable young wife Elizabeth (Lucas), was educated at Westminster School, Oxford, and Middle Temple, and had a distinguished career of public service as a soldier, a statesman, and a diplomat. In 1804 and in 1808, he was the Federalist candidate for president. His plantation diary has been printed in SCHGM, XLI, 135. See Dictionary of American Biography.


 “Mr. Leigh the King’s Attorney General having lately declined acting either as Solicitor or Counsel in Chancery, the Court took the opportunity to make an order that no member of that Board should hereafter practice in that court.” Bull to Hillsborough, Nov. 30, 1770 (PR, XXXII, 376).